DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restrictions
 Applicant has elected, without traverse, Species A in the Response filed 8/16/2022. Claims 1-13 and 17-28 are elected. 
Claims 14-16 are a withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and C, there being no allowable generic or linking claim. 
The examiner has also withdrawn claim 26, as the feature of at least partially obstructing the aperture defined by the cap exists in Species C (non-elected invention), but not Species A (elected invention). For support, see paragraph [0043] of applicant’s originally filed specification, as well as Figures 6 and 8.
Thus, claims 1-13, 17-25 and 27-28 are currently under examination.
The restriction requirement is FINAL.
 
Drawings 
Figs. 3, 5-10 and 12 are objected to for failing to comply with 27 CFR 1.84 due to the illustrations being grayscale images.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
Claim(s) 1-4, 9, 11-13, 17, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oglesby (US 2013/0220316).
Regarding claim 1, Oglesby discloses (Fig. 1-4) a medication inhaler comprising: 
a reservoir bowl (11) defining a reservoir wherein a volume of liquid can be received, the reservoir bowl comprising a top, a bottom, and a wall extending from the top to the bottom of the reservoir bowl (see Fig. 1); and 
a wicking member (18) proximate the wall, and the wicking member extending along the wall at least partially from the top of the reservoir bowl to the bottom of the reservoir bowl, wherein the wicking member is configured to wick liquid to the bottom of the reservoir bowl (paragraph [0073]). 
Regarding claim 2, Oglesby discloses wherein the wicking member connects to the wall of the reservoir bowl proximate to the top of the reservoir bowl (wicking member 18 indirectly connects to the wall of the reservoir bowl proximate to the top of the reservoir bowl via connection to the bottom of the bowl (which is connected to the wall proximate the top), and therefore comprehends the claimed limitation). 
Regarding claim 3, Oglesby discloses a cap (16) defining an aperture (see aperture in Fig. 1), the cap extending across the top of the reservoir bowl (see Fig. 1). 
 Regarding claim 4, Oglesby discloses a mouthpiece (27,29) at a front of the medication inhaler and an opposing back of the medication inhaler (shown in views of Fig. 2-4).
 Regarding claim 9, Oglesby discloses the wicking member comprises a single member (wick is made of a heat resistant, absorbent material, and shown in Fig. 1 and paragraph [0057] to be a “single” member).
Regarding claim 11, Oglesby discloses wherein the wicking member comprises a first member extending from a cap front (portion of wicking member 18 situated at top near cap 16 on right side in Fig. 3) and a second member extending from a cap back (portion of wicking member near bottom of container 11 on left side), wherein the first member extends at least partially towards the second member (see connection in Fig. 3).
 Regarding claim 12, Oglesby discloses the first member intersects the second member (first and second member eventually intersect due to connecting portion of wick, see Fig. 3), and wherein the first member is coupled to the second member at the intersection of the first member and second member (see Fig. 3).
Regarding claim 13, Oglesby discloses the first member intersects and is coupled to the second member in a v-shape (see V-shape in Annotated Fig. 3 of Oglesby below).

    PNG
    media_image1.png
    187
    341
    media_image1.png
    Greyscale
 
 
Regarding claim 17, Oglesby discloses (Fig. 1-4) a method of using a medication inhaler, the method comprising: 
inserting a drop of liquid into a reservoir bowl (11) of a medication inhaler (paragraphs [0057] and [0073]), the medication inhaler comprising a mouth piece (27,29) coupled to a bottom of a reservoir bowl, the reservoir bowl comprising the bottom, a top, and a wall extending between the bottom and the top, and a wicking member (18) extending at least partially into the reservoir bowl; wicking at least a portion of the drop of liquid with the wicking member to the bottom of the reservoir bowl (paragraph [0057] and Fig. 3); and 
generating inhalable droplets from the drop of liquid (see paragraphs [0072]-[0073]).
Regarding claim 28, Oglesby discloses the medication inhaler comprising a mouthpiece cartridge (11) and a body (2), the mouthpiece cartridge including the reservoir bowl and the wicking member (see Fig. 3), the method further comprising inserting mouthpiece cartridge into the body (paragraph [0057]).
 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2013/0220316).
Regarding claim 5, Oglesby discloses a cap having a circular cross section, but does not disclose a cap having a rounded diamond shape with a major axis extending between a cap front and a cap back and a minor axis extending between a cap first side and a cap second side, wherein the major axis is greater than the minor axis, and wherein the cap is received in the top of the reservoir bowl. However, outside evidence of criticality, having a cap with this shape is considered a design consideration, and would therefore be obvious to one of ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As further evidence, examiner points to paragraph [0037] of applicant’s original specification, which recites that the cap be can be “any desired shape”, and therefore the fact that the claimed cap is rounded diamond is not a critical to the invention. 
Regarding claim 6, Oglesby discloses the reservoir bowl comprises a front proximate to the mouthpiece and a back proximate to the back of the medication inhaler (see “front” and “back” in Fig. 3 Oglesby), and wherein the cap is received in the top of the reservoir bowl such that the major axis of the cap extends from the front of the reservoir bowl to the back of the reservoir bowl (as stated above, having a cap of this configuration is a mere design consideration, therefore positioning the cap in this orientation would be routine and obvious to one of ordinary skill in the art).
Regarding claim 7, Oglesby discloses the wicking member is coupled to the bottom of the cap (wicking member 18 is directly coupled to wall 11, which is directly coupled to bottom of cap 16, therefore the wicking member 18 is coupled to the bottom of the cap (indirectly)).
Regarding claim 8, Oglesby discloses the wicking member extends along the major axis of the cap from the cap front to the cap back (as stated above, having a cap of this configuration is a mere design consideration, therefore positioning the cap in this orientation with respect to the wicking member would be routine and obvious to one of ordinary skill in the art).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby in view of Biel (US 2021/0076737).
Regarding claim 10, Oglesby discloses a wicking member comprised of a heat resistant, absorbent material, but does not disclose the wicking member comprises a plurality of members.
However, Biel teaches (Fig. 1) a wicking member (30) comprising a plurality of members (wicking member 30 comprises a bundle of fiberglass fibers, and being a bundle means that the wicking member comprises a plurality of “members”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wicking member of Oglesby to comprise a plurality of members, as taught by Biel, for the purpose of providing linear transport of fluid thereby improving wicking function. 

 Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2013/0220316) in view of Ivri (US 2007/0209659).
Regarding claim 18, Oglesby does not disclose wherein the medication inhaler comprises a mesh positioned at the bottom of the reservoir bowl. However, Ivri teaches (Fig. 13A-19) an inhaler comprising a vibrating mesh (comprising shell member 228 and vibratable member 230, which has a plurality of tapered apertures (discussion of apertures is in paragraph [0079], and paragraph [0108] discloses the construction of shell 228 and vibratable member 230 is same as that of previous embodiments) positioned at the bottom of a reservoir (bottom of reservoir 218, with respect to direction of fluid flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhaler of Oglesby to include a mesh positioned at the bottom of the reservoir bowl, as taught by Ivry, for the purpose of improving mixing of liquid with the gas to be inhaled by user.
Regarding claim 19, modified Oglesby discloses generating inhalable droplets from the drop of liquid comprises vibrating the mesh to generate the inhalable droplets from the portion of the drop of liquid at the bottom of the reservoir bowl (see paragraphs [0108] and [0113]). 
  
Claim(s) 20-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2013/0220316) in view of Ivri (US 2007/0209659), and further in view of Mouchawar (US 5,036,992).
Regarding claim 20, modified Oglesby discloses a cap (16) extending across the top of the reservoir bowl (see Fig. 3 Oglesby), wherein the cap defines an aperture (see aperture of cap 16 in Fig. 3 Oglesby), but does not disclose the cap has an aperture where through the drop of liquid is inserted into the reservoir bowl.
However, Mouchawar teaches (Fig. 3) a cap (20) having an aperture (21) where through the drop of liquid is inserted into the reservoir bowl (see Fig. 3 and Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhaler of modified Oglesby so that the cap has an aperture where through the drop of liquid is inserted into the reservoir bowl, as taught by Mouchawar, for the purpose of allowing medicine to be introduced easily while also allowing for the cap to be sealed when the syringe is not inserted.
Regarding claim 21, modified Oglesby discloses at least the portion of the drop of liquid wicked to the bottom of the reservoir bowl are wicked from a junction of the wall of the reservoir bowl and the cap (see Fig. 3 Oglesby and paragraph [0057]). 
 Regarding claim 22, modified Oglesby discloses the wicking member connects to the wall of the reservoir bowl proximate to the top of the reservoir bowl (wicking member 18 indirectly connects to the wall of the reservoir bowl proximate to the top of the reservoir bowl via connection to the bottom of the bowl (which is connected to the wall proximate the top), and therefore comprehends the claimed limitation). 
Regarding claim 23, modified Oglesby discloses a cap having a circular cross section, but does not disclose a cap having a rounded diamond shape with a major axis extending between a cap front and a cap back and a minor axis extending between a cap first side and a cap second side, wherein the major axis is greater than the minor axis, and wherein the cap is received in the top of the reservoir bowl. However, outside evidence of criticality, having a cap with this shape is considered a design consideration, and would therefore be obvious to one of ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As further evidence, examiner points to paragraph [0037] of applicant’s original specification, which recites that the cap be can be “any desired shape”, and therefore the fact that the claimed cap is rounded diamond is not a critical to the invention. 
Regarding claim 24, modified Oglesby discloses the wicking member is coupled to the bottom of the cap (wicking member 18 is directly coupled to wall 11, which is directly coupled to bottom of cap 16, therefore the wicking member 18 is coupled to the bottom of the cap (indirectly)).
Regarding claim 25, modified Oglesby discloses the wicking member extends along the major axis of the cap from the cap front to the cap back (as stated above, having a cap of this configuration is a mere design consideration, therefore positioning the cap in this orientation with respect to the wicking member would be routine and obvious to one of ordinary skill in the art)..
  Regarding claim 27, modified Oglesby discloses the wicking member extends across the aperture defined by the cap without obstructing the aperture defined by the cap (see Fig. 3 of Oglesby). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shawver (US 2019/0298939) discloses an aerosolizing device having a cap and similar to that disclosed by applicant.
Patton (US 2013/0269684) discloses a method similar to that claimed by applicant.
Lakatos (US 2006/0163376) discloses a wick comprising a plurality of members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785